WALSH, J.
This is a petition for relief under the (terms of the .Workmen’s Compensation Act.
Petitioner was employed by respondent as driver of a milk truck which delivered milk at retail. In June 1933, the petitioner suffered injuries to his left knee as a result of a collision while he was driving respondent’s milk truck. In (the fall of 1933, petitioner claims he sustained another injury to the same knee at about the same location on the knee by reason of being (Struck by a milk rack in the hands of another employee of respondent.
The evidence clearly .shows that the knee injury in the June accident consisted -of a laceration of a muscle and possibly a tendon in the left knee and that the -injury was of sufficient severity to keep the petitioner out of work for about eight weeks. It is also cleanly shown that sometime in the fall of 1933 the same knee was injured again by being struck by the edge of this milk mack. The second injury opened up the sear caused by the first injury and bled profusely at 'the time of its occurrence. The -date of the second injury i-s indefinite but that it occurred is conclusively .shown. On December 18, 1933, petitioner went to the hospital for -an -operation on this knee. The .surgeon found a severance of the muscle and tendon of the vastus muscle, so-called, which he repaired. The petitioner remained in the hospital from December 18, 1933 to February 4, 1934, then went -to his home under treatment unitil about the middle of May, 1934, when he wa-s able in the opinion of the surgeon to perform partially his former .duties. In other words, he was able to drive his truck at that .time but would have to employ someone to go up and down stairs. On July 1, 1934, the surgeon’s testimony convinces us, he was fully recovered and able to perform all the duties of his jlob. Counsel agree that his average weekly wage was $20.12 and tbait $10.06 per week is the figure we .should use in computing compensation.
We find that the injury to the knee *66in the fall of 1933 was caused by the milk nack in the bands of respondent’s employee; itbat that injury resulted in the severance of the vastus muscle and tendon; that the injury was caused during the course of the employment of petitioner; that said injury was not caused by any fault or misconduct of the petitioner under the terms of the Workmen'® Oomlpensatioii Act that petitioner was totally disabled as a result of this second injury to his left knee from December 18, 1933 to Hay 15, 1934, for which period he is entitled to receive compensation from respondent at the rate of $10.06 per week; that from May 15, 1934 to July 1, 1934, petitioner was partially disabled to the extent that he was unable to use stairs; that he employed a hoy at the rate of $3.75 per week to do this climbing of stairs for 'him; that the rate per week for this partial disability shall be $1.88.
Por petitioner: Henry E. Crowe.
For respondent: McGovern & Slat-tery.